Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 30, 1987, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
County Court properly found that the informant’s statement, which was based on his personal observations of defendant’s conduct and was verified by the form notice authorized by Penal Law § 210.45, provided the requisite probable cause to bring defendant into custody (see, People v Sullivan, 56 NY2d 378; People v Webster, 161 AD2d 960). As to defendant’s claim that he was coerced into confessing out of fear for his family, an examination of the totality of the circumstances surrounding his confession (see, People v Anderson, 42 NY2d 35, 37-38)—a five-hour interrogation during which he was allowed to personally speak to his wife and have something to eat or drink—amply supports County Court’s conclusion that the confession was voluntary.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur.